Title: From John Adams to Benjamin Waterhouse, 7 August 1805
From: Adams, John
To: Waterhouse, Benjamin



Dear Sir
Quincy August 7th. 1805

From early Youth I have heard it lamented among Men of Letters that We had no neither a natural History of this Country, nor any Person possessed of a Taste for such Inquiries. The Science in general was not So much desired as a particular Examination of the Beasts Birds, Fishes Trees Plants Flowers Fossills &c peculiar to North America. Mr. Hutchinson, at the close of the first volume of his History of Massachusetts Bay, page 486 Says "A natural History of the Country will afford a Volume of itself, and it is a Work much wanted, and would entertain the curious. The botanical part would be very usefull. I have not leisure and if I had, I have not a Genius for Such an Undertaking. I wish Some Person who has both the one and the other would undertake it." This Work was published in 1764 and I was very much pleased to See Such an Observation in it.
In 1774 on my Journey to Congress, I was invited at Norwalk in Connecticut to See a Collection made by a Mr Arnold an Englishman of Birds, Insects, especially Butterflies, made wholly in that Neighbourhood, and beautifully preserved. There was a great Variety, and among many others which were very curious, were twelve different Species of owls. This Cabinet was afterwards Sold to Governor Tyron of New York and by him Sent to England and Sold to Sir Ashton Lever, in whose Possession I Saw it again, ten or a dozen Years afterwards in London. In 1778 I went to France, where I Saw many Cabinets, and Some of more curiosity and magnificence than Use: but they all Served to impress upon my mind, the Utility of some Establishment in America for collecting Specimens of the Works of Nature peculiar to Us.
In 1779 in composing the Frame of Government for the State of Massachusetts I thought it, the best opportunity which might ever occur to promote a design of this kind and impress upon the Minds of the People a sense of the Importance of it. With this View, I inserted the Second Section of the fifth Chapter in these Words“The Encouragement of Litterature Wisdom and Knowledge, as well as Virtue, diffused generally among the Body of the People, being necessary for the preservation of their Rights and Liberties; and as these depend on Spreading the Opportunities and Advantages of Education in the various parts of the Country and among the different orders of the People, it Shall be the duty of the Legislatures and Magistrates in all future periods of this Commonwealth, to cherrish the Interests of Litterature and the Sciences, and all Seminaries of them; especially the University at Cambridge, public Schools and grammar Schools in the Towns; to encourage private Societies and public institutions, by rewards and immunities for the promotion of Agriculture, Arts, Sciences, commerce, trades, manufactures and a natural History of the Country; to countenance and inculcate the Principles of humanity and general benevolence, public and private Charity, industry and frugality, honesty and punctuality in their dealings; Sincerity, good humour and all Social Affections and generous Sentiments Among the People.”
As the Words flowed from my Pen, from the heart in reallity rather than the head, in composing this paragraph, I could not help laughing, to myself alone in my Closet, at the Oddity of it. I expected it would be attack’d, in the Convention from all quarters, on the Sense of affectation, Pedantry, Hypocricy, and above all Œconomy. Many Ideas in it, implied expence: and I knew then as well as I have known Since that too large a portion of the People and their Representatives, had rather Starve their Souls than draw upon their purses to pay for nourishment of them: and therefore no mercy was to be expected for a Paragraph, that I would not now exchange for a Sceptre, and wish may be engraved on my Tomb Stone.
But to my great Surprise, instead of Objections, it was received with Applause and adopted I believe with Unanimity, and without any Amendment. Even the natural History of the Country received no Opposition.
I have a little more of Anecdote to give you before I make the Application. After my Return from France in 1779, I was invited by the Corporation to a dinner made at Colledge in honor of the Chevalier De La Luzerne the Minister Plenipotentiary from the King of France, and his Suite Mr Marbois Mr Otto, Mr. La Forrest, the Captain De la Chaudiere and his officers of the Frigate Le Sensible, in which We all came over together. Happening to Sit at Table next to Dr Cooper, I engaged him in Conversation, for the whole time upon the Subject of a natural History of the Country and the means of promoting it. I Suggested to him the Plan of an American Accademy of Arts and Sciences, to be established by the Legislature, as a Corporation with Capacity to receive donations in Land and money. I told him that I had heard in France much conversation concerning the Philosophical Society in Philadelphia and their Volume of transactions, which was considered as a laudable Institution and an honor to our Country. The Massachusetts possessed many Men of Science and Letters, who would be capable of promoting Knowledge and benefiting Mankind as much as any others. The Doctor was afraid it would injure the Colledge: I thought it will Serve it, for no doubt the principal Officers of it would be the Members, and the Meetings of the Accademy might, Some of them at least be at Cambridge. I earnestly importuned the Dr to think of it, converse with the Governour of the Colledge and Members of the Legislature on the Subject, and to promote the Project if he found it practicable.—This the Dr did to Such Effect, that after my Arrival in France the Second time, in the next Winter, the General Court established the American Accademy of Arts and Sciences, out of which have grown the Society for the Promotion of Agriculture, the Historical Society and of late the Professorship of natural History.
I never was consulted directly nor indirectly about the Establishment of this Professorship, until it was compleated and the Professor chosen. Two or three Years ago, I mentioned it to Dr Willard, that I had heard confused The means of a design of to purchase a Botanical Garden, and that I was pleased with the Idea and Should be willing to contribute my mite towards the Subscription for it. The President gave me no answer and I heard no more of it, til I was notified that Mr Peck was appointed and that I was a Visitor. Since that they have chosen me President of the Visitors and President of the Agricultural Society. Who has been at the Bottom of all this and what their Motives or designs I know not. Although I never Saw Mr Peck, till he was appointed a Professor, I have a very good Opinion of his Talents Manners and Character. It is not impossible however, that the whole might have been concealed from me, till the Professor was elected, from a Jealousy that I Should prefer Dr Waterhouse whom I knew to Mr Peck whom I did not know.
The Persons whom you design, by the Essex Junto and Such a Sett exists in every State in the Union, are too have too much of an exclusive and monopolizing Spirit as I, as well as you, have experienced. But they are possessed of So much Wealth and So great a Portion of the Talents of the Country, and at the Same time So many Virtues, and good Principles, and are So nearly right, tho not entirely So in Systems that I am convinced, without them, the People of America cannot preserve themselves from Anarchy: and therefore, I am disposed to as little severity against them as possible: though, of all Men in the World I have the least Obligation to them. To them I owe my Motto Sic Vos non Vobis mellificatis Apes—Even Mr Pearson who was very full of Mr Lowell and I know not whom, but totally forgot, perhaps he was ignorant of the real Author of it all.
I am glad to see you on the Wings of mighty Winds flying all abroad. But Clouds and Medusas must be the Subject of another Letter.
With much Esteem I am &c
J. Adams.